DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The action is in response to the application filed on 11/08/2018. Claims 1-30, 32-48 are pending and examined below.
Claim 31 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/17/2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the catheter, optical fibers, light guides, display, photomultiplier, and band structure must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 34, the claim recites the limitation “…the photoluminescent oxygen-sensing probe can comprise both a red-emitting oxygen sensitive probe and a green-emitting reference dye, both the red-emitting oxygen sensitive probe and the green-emitting reference dye are simultaneously excited by blue light from the photon source.” It is unclear as to whether the claim is indicating that the photoluminescent oxygen-sensing probe actually contains both a red-emitting oxygen sensitive probe and a green-emitting reference dye or is capable of containing both a red-emitting oxygen sensitive probe and a green-emitting reference dye. As such the claim is indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-12, 15, 20-22, 24, 26-28, 36-38, 40, 42, 44-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20070172392 A1 (hereinafter referred to as “Sen”) in view of US 20100234706 A1 (hereinafter referred to as “Gilland”). 
Regarding claim 1, Sen, an apparatus for tissue oximetry, teaches an oxygenation monitor for use with a photoluminescent oxygen-sensitive probe (abstract; shown in Figures 8A-B, 9), the oxygenation monitor comprising:
a photon source configured to direct photons at the probe (142; paragraphs [0052]-[0055]; Figures 8A-B, 9);
a photodetector configured to detect light emitted from the probe when the photon source directs photons at the probe (144; paragraphs [0052]-[0055]; Figures 8A-B, 9);
a controller in electrical communication with the photon source and the photodetector, the controller being configured to execute a program stored in the controller to calculate a level of oxygen adjacent the probe from an electrical signal received from the photodetector (sensor is connected to a computer (controller) which is able to process for oxygen concentration; paragraphs [0042], [0057]; claim 15-16); and
a support structure (shown in Figures 8A-B, 9),

However, Gilland, an oximetry device, teaches an oximeter having a support structure (16; Figures 1, 7) with a photodetector (40; Figure 1), a light emitter (38; Figure 1), and a processor/controller (62; paragraph [0036], [0047]; Figure 7) embedded in the oximeter (paragraph [0036], [0047]; as shown in Figure 7). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sen, to have the controller/processor embedded in the sensor/support structure, as taught by Gilland, because doing so allows the sensor to measure for oxygen concentration without the need of additional apparatuses.
Regarding claim 2, Sen, in view of Gilland, teaches further comprising: a photoluminescent oxygen-sensitive probe (sensor film (photoluminescent oxygen sensitive probe) 124, 106, 138; paragraphs [0038], [0047]-[0054]; as taught by Sen).
Regarding claim 3, Sen, in view of Gilland, teaches wherein: the photoluminescent oxygen-sensitive probe is a formulation having an emission that provides tissue pO2 (paragraphs [0036], [0038], [0047]-[0054]; as taught by Sen).
Regarding claim 4, Sen, in view of Gilland, teaches wherein: the photoluminescent oxygen-sensitive probe comprises a polymeric material impregnated with a porphyrin (paragraphs [0038], [0047]-[0054]; as taught by Sen).
Regarding claim 5, Sen, in view of Gilland, teaches wherein: the photoluminescent oxygen-sensitive probe comprises a polymer impregnated with a phosphorescent meso-unsubstituted porphyrin (paragraphs [0038], [0047]-[0054]; as taught by Sen).
Regarding claim 6, Sen, in view of Gilland, teaches wherein: the photoluminescent oxygen-sensitive probe comprises a green-emitting dye serving as a reference standard for precise pO2 measurements (paragraphs [0028]-[0035]; as taught by Sen).
Regarding claim 7, Sen, in view of Gilland, teaches wherein:
the photoluminescent oxygen-sensitive probe emits a red phosphorescence when excited by blue light from the photon source (excitation wavelength is 460 nm (blue light); has an emission greater than 600 nm, thus can be red phosphorescence; paragraph [0035]; as taught by Sen).
Regarding claim 8, Sen, in view of Gilland, teaches wherein: the photon source comprises a blue light-emitting diode (uses a blue emitter; paragraphs [0053]-[0055]; as taught by Sen).
Regarding claim 10, Sen, in view of Gilland, teach wherein:
the photodetector comprises one or more red sensitive photodiode detectors (paragraph [0040]-[0041]; as taught by Sen).
Regarding claim 11, Sen, in view of Gilland, teaches wherein:
the photodetector comprises one or more red sensitive photomultiplier tubes (148; paragraph [0053]; as shown in Figure 9; as taught by Sen).
Regarding claim 12, Sen, in view of Gilland, teaches wherein: the photodetector comprises one or more red sensitive avalanche photodiode detectors (paragraph [0040]; as taught by Sen).
Regarding claim 15, Sen, in view of Gilland, teaches wherein: the photodetector comprises one or more green sensitive photodiode detectors (paragraph [0053]).
Regarding claim 20, Sen, in view of Gilland, teaches wherein: the support structure comprises a flexible circuit board attached to a surface of the photoluminescent oxygen-sensitive probe via an oxygen-impermeable membrane (Sen teaches a support structure attached to a photoluminescent oxygen sensitive probe in paragraphs [0038], [0047]-[0054] and an oxygen-impermeable membrane in paragraph [0054]; Gilland teaches a flexible circuit [0016], [0022]-[0023]).
Regarding claim 21, Sen, in view of Gilland, teaches wherein: a phosphorescence intensity detected by the photodetector is inversely proportional to pO2 of a tissue of a patient (paragraphs [0025]-[0027], [0043]; as taught by Sen).
Regarding claims 22, Sen, in view of Gilland, teaches wherein: an oxygen-dependent change in phosphorescence lifetime is captured by the one or more photodetectors, the oxygen-dependent change in phosphorescence lifetime is analyzed to provide transcutaneous oxygen measurements of a tissue of a patient (paragraphs [0025]-[0036]; as taught by Sen).
Regarding claim 24, Sen, in view of Gilland, teaches wherein:
the controller is configured to execute the program stored in the controller to provide pre-calibrated, transcutaneous oxygen tension measurements of a tissue of a patient using a Stern-Volmer relationship (paragraph [0045]; as taught by Sen).
Regarding claim 26, Sen, in view of Gilland, teaches wherein: the oxygenation monitor is an optical transcutaneous oxygenation monitor (paragraph [0052]; as taught by Sen).
Regarding claim 27, Sen, in view of Gilland, teaches wherein: the photoluminescent oxygen-sensitive probe is removably attached to the support structure (sensor film (photoluminescent oxygen sensitive probe) 124, 106, 138; paragraphs [0038], [0047]-[0054]; removeable film; paragraph [0051], [0054]; as taught by Sen).
Regarding claim 28, Sen, in view of Gilland, teaches further comprising:
a display in electrical communication with the controller,
wherein the controller is configured to execute the program stored in the controller to display the level of oxygen on the display (claims 15 and 16).
Regarding claim 36, Sen, in view of Gilland, teaches wherein:
the photoluminescent oxygen-sensing probe can comprise both a red-emitting oxygen sensitive probe and a green-emitting reference dye, both the red-emitting oxygen sensitive probe and the green-emitting reference dye are simultaneously excited by blue light from the 
Regarding claim 37, Sen, in view of Gilland, teaches wherein: the support structure is made by an oxygen-impermeable material to serve as an impermeable membrane (hermetically sealed; paragraph [0054]; as taught by Sen).
Regarding claim 38, Sen, in view of Gilland, teaches wherein: the photoluminescent oxygen-sensitive probe is in contact with the support structure (sensor film (photoluminescent oxygen sensitive probe) 124, 106, 138; paragraphs [0038], [0047]-[0054]; as taught by Sen).
Regarding claim 40, Sen, in view of Gilland, teaches a kit for monitoring oxygenation, the kit comprising:
the oxygenation monitor of claim 1 (as discussed above in claim 1 rejection); and
one or more photoluminescent oxygen-sensitive probes (sensor film (photoluminescent oxygen sensitive probe) 124, 106, 138; pargraphs [0038], [0047]-[0054]; removeable film; paragraph [0051], [0054]; as taught by Sen),
wherein each photoluminescent oxygen-sensitive probe is structured to be removably attached to the support structure (sensor film (photoluminescent oxygen sensitive probe) 124, 106, 138; paragraphs [0038], [0047]-[0054]; removeable film; paragraph [0051], [0054] ; as taught by Sen).
Regarding claim 42, Sen, in view of Gilland, teaches each photoluminescent oxygen-sensitive probe comprises a polymeric material impregnated with a porphyrin (pargraphs [0038], [0047]-[0054]; as taught by Sen).
Regarding claim 43, Sen, in view of Gilland, teaches each photoluminescent oxygen-sensitive probe comprises a polymer impregnated with a phosphorescent meso-unsubstituted porphyrin (paragraphs [0038], [0047]-[0054]; as taught by Sen).
Regarding claim 44, Sen, in view of Gilland, does not explicitly teach each photoluminescent oxygen-sensitive probe is provided in a package that does not transmit photons of a wavelength that causes emission of light by the probe.
However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sen, in view of Gilland, to have the probes packaged in packages that do not transmit photons of a wavelength that causes emission of the light by the probe, because one of ordinary skill in the art would recognize doing so reduces that possibility that the lifetime of the probe would be reduced unintentionally.
Regarding claim 45, Sen, in view of Gilland, does not explicitly teach the package includes an indicator of the useful lifetime of the photoluminescent oxygen-sensitive probe.
However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sen, in view of Gilland, to include an indicator of the useful lifetime of the photoluminescent oxygen-sensitive probe, because one of ordinary skill in the art would recognize doing so provides a means to indicate to user’s how long the photoluminescent probe would last for.

Claims 9, 13-14, 29-30, 32-35, 46-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sen, in view of Gilland, as applied to claim 1 above, and further in view of US 20150217056 A1 (cited in the IDS dated 08/30/2019, hereinafter referred to as “Kadavy”).
Regarding claim 9, Sen, in view of Gilland, does not explicitly teach wherein: the photon source comprises an orange light-emitting diode, however, this is commonly known within the art as seen by Kadavy, a tissue oxygenation detection device, which teaches wherein the photon source comprises an orange light-emitting diode (LED that emits light between 540-620 nm (which includes orange light); paragraph [0043]). It would have been obvious for one of 
Regarding claim 13, Sen, in view of Gilland, teaches using a red sensitive photodetector, but does not explicitly teach using a charge-coupled devices (CCD).
However, Kadavy teaches using a CCD (paragraph [0027]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sen, in view of Gilland, to use a CCD, as taught by Kadavy. Making this modification merely combines prior art elements according to known methods well known in the industry (see MPEP 2143).
Regarding claim 14, Sen, in view of Gilland, teaches using a red sensitive photodetector, but does not explicitly teach using a CMOS. 
However, Kadavy teaches using a complementary metal-oxide semiconductor (CMOS) (paragraph [0027]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sen, in view of Gilland, to use a CMOS, as taught by Kadavy. Making this modification merely combines prior art elements according to known methods well known in the industry (see MPEP 2143).
Regarding claim 29, Sen, in view of Gilland, teaches a controller, but does not explicitly teach wherein: the controller is configured to execute the program stored in the controller to store values of the level of oxygen at a plurality of times over a time period.
However, Kadavy teaches the controller is configured to execute the program stored in the controller to store values of the level of oxygen at a plurality of times over a time period (paragraphs [0028]-[0031]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sen, in view of 
Regarding claim 30, Sen, in view of Gilland, teaches further comprising:
a display in electrical communication with the controller,
wherein the controller is configured to execute the program stored in the controller to display values of the level of oxygen (paragraphs [0028]-[0031]; as taught by Sen), but does not explicitly teach to display values of the level of oxygen at a plurality of times over a time period.
However, Kadavy teaches to display values of the level of oxygen at a plurality of times over a time period (paragraph [0031]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sen, in view of Gilland, to display oxygenation over a period of time, as taught by Kadavy, because doing so allows the user to see a patient’s oxygenation trend over time.
Regarding claim 32, Sen, in view of Gilland, teaches but does not explicitly teach further comprising: a light guide for directing photons from the photon source at the probe.
However, Kadavy teaches a light guide for directing photons from the photon source at the probe (paragraph [0047]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sen, in view of Gilland, to use a light guide, as taught by Kadavy, because doing so provides a mean to direct the light to a desired location.
Regarding claim 33, Sen, in view of Gilland and Kadavy, teaches wherein: the light guide is an optical fiber (paragraph [0047]; as taught by Kadavy).
Regarding claim 34, Sen, in view of Gilland, does not explicitly teach further comprising:a light guide for directing light emitted from the probe at the photodetector.
However, Kadavy teaches a light guide for directing light emitted from the probe at the photodetector (paragraph [0047]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sen, in view of 
Regarding claim 35, Sen, in view of Gilland and Kadavy, teaches wherein: the light guide is an optical fiber (paragraph [0047]; as taught by Kadavy).
Regarding claim 46, Sen, in view of Gilland, teaches a device comprising:
The oxygenation monitor of claim 2 (as discussed in claim 2 rejection), but does not explicitly teach a medical instrument and the oxygenation monitor being attached to the medical instrument. 
However, Kadavy teaches an oxygen monitor (506; paragraph [0062]; Figure 7) being attached to a medical instrument (502 and 508; paragraph [0062]; Figure 7). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sen, in view of Gilland, to have the oxygenation monitor attached to a catheter, as taught by Kadavy, because doing so provides a means to supply fluid/drugs to a patient (paragraph [0062]; as taught by Kadavy).
Regarding claim 47, Sen, in view of Gilland and Kadavy, teaches wherein:
the medical instrument is a catheter (502 and 508; paragraph [0062]; Figure 7; as taught by Kadavy).
Regarding claim 48, Sen, in view of Gilland and Kadavy, teaches a display in electrical communication with the controller of the oxygenation monitor (claim 16; as taught by Sen),
wherein the controller is configured to execute the program stored in the controller to display the level of oxygen on the display (claim 16; as taught by Sen).

Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sen, in view of Gilland, as applied to claim 1 above, and further in view of US 20060241364 A1 (hereinafter referred to as “Ince”).
Regarding claim 16, Sen, in view of Gilland, does not explicitly teach wherein: the photodetector comprises one or more green sensitive photomultiplier tubes.
However, Ince, a system for determining perfusion/oxygenation (paragraph [0013]), teaches the photodetector comprises one or more green sensitive photomultiplier tubes (paragraph [0101]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sen, in view of Gilland, to have a green photomultiplier, as taught by Ince. Making this modification merely combines prior art elements according to known methods well known in the industry (see MPEP 2143).
Regarding claim 17, Sen, in view of Gilland, teaches using avalanche photodiode detectors (paragraph [0053]; as taught by Sen), but does not explicitly teach using green sensitive photodiodes.
However, Ince, teaches using a green sensitive photodiode (paragraph [0101]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sen, in view of Gilland, to have a green sensitive photodiodes, as taught by Ince. Making this modification merely combines prior art elements according to known methods well known in the industry (see MPEP 2143).
Regarding claim 18, Sen, in view of Gilland, does not explicitly teach wherein: the photodetector comprises one or more green sensitive charge-coupled devices (CCD).
However, Ince teaches the photodetector comprises one or more green sensitive charge-coupled devices (CCD) (pargraphs [0100]-[0101]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sen, in view of Gilland, to have a green CCD, as taught by Ince. Making this modification merely combines prior art elements according to known methods well known in the industry (see MPEP 2143).
Regarding claim 19, Sen, in view of Gilland, does not explicitly teach wherein: the photodetector comprises one or more green sensitive CMOS.
.

Claims 23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sen, in view of Gilland, as applied to claim 1 above, and further in view of US 20110201802 A1 (hereinafter referred to as “Tobita”).
Regarding claim 23, Sen, in view of Gilland, teaches circuitry for measuring oxygenation of tissue of a patient, but does not teach wherein: an oxygen-dependent change in red emission phosphorescence intensity is captured by one or more red sensitive photodiode detectors of the photodetector, the oxygen-dependent change in red emission phosphorescence intensity is referenced against a green emission intensity captured by one or more green sensitive photodiode detectors of the photodetector.
However, Tobita, teaches an oxygen-dependent change in red emission phosphorescence intensity is captured by one or more red sensitive photodiode detectors of the photodetector, the oxygen-dependent change in red emission phosphorescence intensity is referenced against a green emission intensity captured by one or more green sensitive photodiode detectors of the photodetector (paragraphs [0100]-[0101]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sen, in view of Gilland, to reference red phosphorescence intensity to green emission intensity, as taught by Tobita, because doing so provides an effective means of measuring oxygen concentration (paragraphs [0100]-[0101]; as taught by Tobita).
Regarding claim 25, Sen, in view of Gilland, does not explicitly teach wherein:

However, Tobita, a luminescent probe, teaches the level of oxygen adjacent to the probe is reported by utilizing one or more fluorophore probes and one or more phosphor probes, one or more emission properties of the one or more fluorophore probes are insensitive to oxygen and one or more emission properties of the one or more phosphor probes are influenced by molecular oxygen concentration (paragraphs [0100]-[0101]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sen, in view of Gilland, to use both fluorophore probes and phosphor probes, as taught by Tobita, because doing so provides an effective means of measuring oxygen concentration (paragraphs [0100]-[0101]; as taught by Tobita).

Claims 39 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sen, in view of Gilland, as applied to claim 1 above, and further in view of WO 2014011724 A1 (hereinafter referred to as “Evans”).
Regarding claim 39, Sen, in view of Gilland, teaches the oxygenation monitor and the support structure (paragraphs [0047]-[0054]), but does not explicitly teach wherein: a band structured for securing the support structure to a body part of a patient.
However, Evans, a device for sensing oxygen partial pressure (paragraphs [0052]), teaches a band structured for securing the support structure to a body part of a patient (paragraph [0086]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sen, in view of Gilland, to have a band structure, as taught by Evans, because doing so secures the sensor in a desired position.
Regarding claim 41, Sen, in view of Gilland, teaches the oxygenation monitor and the support structure (paragraphs [0047]-[0054]), but does not explicitly teach wherein: a band structured for securing the support structure to a body part of a patient.
However, Evans, a device for sensing oxygen partial pressure (paragraphs [0052]), teaches a band structured for securing the support structure to a body part of a patient (paragraph [0086]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sen, in view of Gilland, to have a band structure, as taught by Evans, because doing so secures the sensor in a desired position.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 

/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/A.A.M./Examiner, Art Unit 3791